Citation Nr: 1750935	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Whether there was clear and unmistakable error (CUE) in an August 1992 rating decision denying service connection for a bilateral shoulder dislocation, status post-surgical repair.


REPRESENTATION

The Veteran represented by:	Melinda J. Willi, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1989 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a video conference hearing before the undersigned in May 2017.  A transcript of the hearing has been associated with the record.  

The issues of whether there was CUE in a May 1999 rating decision (1) denying service connection for S/P Bankhart repair, left shoulder and (2) denying service connection for S/P Bankhart repair, right shoulder have been raised by the record during the May 2017 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  An August 1992 rating decision denied service connection for a bilateral shoulder dislocation, status post-surgical repair.  The Veteran did not perfect an appeal of the decision and the decision became final.

2.  The August 1992 rating decision denying service connection for a bilateral shoulder dislocation, status post-surgical repair was not factually or fatally flawed or otherwise undebatably legally erroneous in its application of the then-existing law.




CONCLUSION OF LAW

The August 1992 rating decision denying service connection for a bilateral shoulder dislocation, status post-surgical repair did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the May 2017 hearing, it was clarified that the Veteran's claim pertains solely to CUE in August 1992 and May 1999 rating decisions; the Veteran is not raising a claim to reopen based on new and material evidence.  As addressed above, the Veteran's claim as it pertains to the May 1999 rating decision has been referred to the AOJ.  

I.  Veterans Claims Assistance Act of 2000 (VCAA)

At the outset the Board notes that in the September 2012 notice of disagreement (NOD), the Veteran's representative implies that VA has a duty pursuant to the VCAA.  However, in regards to the claim of CUE, it is noted that an allegation of CUE does not actually represent a "claim," but rather a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board, therefore, finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

II.  Finality of Prior Decision

Any discussion of a CUE claim should begin with a discussion of the finality of the relevant prior rating decision.  From the date of notification of an RO decision, the claimant has one year to submit new evidence or to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (West Supp. 2015.); 38 C.F.R. § 20.302 (2017).  In this regard, if the claimant files a timely NOD with the decision and the RO issues a statement of the case (SOC), a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  

The Veteran's initial claim was for service connection for a bilateral shoulder dislocation status post-surgical repair, came before VA on a March 1992 application for compensation.  This claim was adjudicated in an August 1992 rating decision, and the Veteran was sent notice of the denial in correspondence dated September 1992 to the address he provided on his application.  There is no indication in the record that the Veteran did not receive notification.  No substantive appeal was filed within a year of the rating decision, and the August 1992 rating decision became final.  Significantly, the Veteran has not argued that he appealed the August 1992 rating decision.  Because the August 1992 rating decision is final, it is potentially subject to a CUE request.

III.  CUE

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  More succinctly, CUE is an error which is undebatable.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior decision is based on the record and law that existed when that decision was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  See also 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

Revision of a decision on the grounds of CUE is warranted only when there has been an error in the adjudication of the claim that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See, e.g., 38 C.F.R. § 20.1403(c) (pertaining to CUE in Board decisions).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Service connection, then as now, may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112.

Further, a veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a pre-existing disability is noted upon entry into service, service connection may still be granted based on aggravation during service of that disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

At the time of the prior rating decision, 3.304(b) stated that the presumption of soundness could be rebutted if "clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior" to service.  38 C.F.R. § 3.304 (1992).  The interpretation and language of 38 C.F.R. § 3.304 has since been amended to require clear and unmistakable evidence that the disability pre-existed and was not aggravated by service.  See VAOGCPREC 3-2003 (July 16, 2003); 70 Fed. Reg. 23027 (May 4, 2005) (emphasis added).  However, in Jordan v. Nicholson, the United States Court of Appeals for the Federal Circuit specifically held that the presumption of soundness interpretation articulated in Wagner provides no recourse for appeal through a CUE claim.  401 F.3d 1296, 1298-99 (Fed. Cir. 2005); cf. Patrick v. Shinseki, 668 F.3d 1325, 1334 n.6 (Fed. Cir. 2011).

The evidence of record at the time of the August 1992 rating decision contained the Veteran's service treatment records.  Service treatment records upon enlistment do not note a bilateral shoulder disability.  However, they do include a May 1990 medical board finding that the Veteran's "history and review of his health record" showed that he "first dislocated both shoulders prior to enlistment."  The medical board noted that the Veteran was "informed of the Board's findings and does not desire to submit a statement of rebuttal."  The record also contained the Veteran's signed statement declining to rebut the medical board's findings.  

The August 1992 rating decision found that the Veteran's shoulder disabilities pre-existed entry on active duty and were not aggravated by active military service, and therefore, denied service connection.
 
With regard to whether CUE exists in the rating decisions, it should be remembered that the Board is to view the law as it existed at the time of the rating decisions were issued.  At that time, it was the longstanding practice of the RO (and the Board) to rely on medical adviser opinions in reaching a decision on the case.  Macklem v. Shinseki, 24 Vet. App. 63, 70 (2010); Bowyer v. Brown, 7 Vet. App. 549, 553 (1995).  In this case, the rating board of the RO that denied the original claim in August 1992 included a medical rating specialist.  Given that a medical rating specialist, with the training and knowledge to provide a medical opinion, found that the Veteran's bilateral shoulder disability clearly and unmistakably preexisted service, it is difficult to conclude that the conclusion reached is undebatably wrong.

At the May 2017 hearing, the Veteran's representative stated that prior to enlistment the Veteran was injured while playing football in high school.  A review of the record does not show that this evidence was available at the time of the August 1992 rating decision.  However, even assuming that this evidence was of record, the August 1992 rating decision clearly states that aggravation was considered by VA.  

Pursuant to Jordan, CUE does not exist, even if the Veteran's bilateral shoulder disability was clearly and unmistakably aggravated by service.  Nonetheless, the Board notes that the RO's determination reflects the conclusion, on the basis of the evidence of record at that time, that it was clear and unmistakable that the Veteran's bilateral shoulder disability was not aggravated beyond its natural course by service.

In sum, the Board finds that the August 1992 rating decision denying service connection for bilateral shoulder dislocation, status post-surgical repair was not factually or fatally flawed or otherwise undebatably legally erroneous in its application of the then-existing law.  In finding this, the emphasis is on the idea that only the evidence at that time is to be considered; only the law at that time is to be considered, including how the presumption of soundness was interpreted; any medical question cannot be undebatable in favor of the claim as there was a medical doctor on the RO rating board; and finally, that any error must still be outcome determinative.  For these reasons, the Board concludes that the revision or reversal of the August 1992 rating decision based on CUE is not warranted.


ORDER

Revision or reversal of the August 1992 rating decision that denied service connection for a bilateral shoulder dislocation, status post-surgical repair, on the basis of CUE, is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


